75 N.Y.2d 891 (1990)
The People of the State of New York, Appellant,
v.
Jerome Hickman, Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1990.
Decided March 27, 1990.
Howard R. Relin, District Attorney (Wendy Evans Lehmann of counsel), for appellant.
Dana M. Ragsdale for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the memorandum of the Appellate Division (148 AD2d 937; see also, People v Saez, 69 N.Y.2d 802).